DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Butler, (U.S. Pub. No. US 2010/0017254 A1), hereinafter Butler, in view of Zhang, (U.S. Pub. No. US 2002/0152401 A1), hereinafter Zhang.

Regarding claim 1, Butler teaches 
A system for live technical support, including: a database that stores technician profiles; , (Para. 10, The method includes hosting a database of profiles of a plurality of 
and a server that executes instructions to perform stages comprising:, (Para. 40, System 200 includes a web server 210, which is operable to manage communications between various service providers 260, 270, 275 and various service buyers 
receiving, at the server, a service request from a user device, the service request being selected on a graphical user interface ("GUI") at the user device, (Para. 32, illustrates a user interface of a service order creation wizard, in accordance with an embodiment of the present invention, 
and indicating at least a support category;, Para. 54, With reference again to FIG. 4, block 422 involves presenting the buyer with a service order wizard. It should be appreciated that this may be achieved a number of ways. In one embodiment, this may be achieved by providing the user interface shown in FIG. 19, Para. 54, As shown, flowchart 422A involves requesting the buyer to provide a title for the service order (block 910); requesting the buyer to designate a primary server is vertical associated with the service order (block 920); requesting the buyer to designate a service category within the primary service vertical (block 930))
recommending a technician based on the support category existing in a technician profile corresponding to the technician;, (Para. 12, The method also includes receiving from the service provider companies respective contact information, respective service information describing one or more categories of services the respective service provider companies offer, Para. 12, The method further includes receiving technician information specific to each of the technicians, which information includes specific services that the technicians are able to perform, creating technician profiles corresponding to the technicians, populating the technician profiles with the technician information, and associating the service provider company profiles with the corresponding technician profiles, Para. 12, The method further includes receiving a request for services from a buyer, determining whether any of the technicians are able to perform the requested services, assigning the request for service to a particular technician that is able to perform the requested services, Para. 39, Based on the type and scope of the requested services, a service order is routed to an appropriate service provider 
receiving a message indicating whether the service request was completed;, (Para. 64, Thus, at block 1320, a closing document may be received from the service provider. The closing document may then be stored with the completion record (block 1330). The system then makes the completion record available to the buyer (block 468),) 
and updating a technician profile associated with the technician based on the message, (Para. 66, Once the service order has been annotated as completed, various follow-up operations may be performed, Para. 66, Upon receipt of the feedback from the 

Butler teaches all of the elements of the current invention except sending a password to the user device for entry into the GUI at the user device or a second device, causing the device where the password is entered to grant remote access to a technician device associated with the technician; sending, to the technician device, an access link to the device where the password was entered.
Zhang teaches 
sending a password to the user device for entry into the GUI at the user device or a second device, causing the device where the password is entered to grant remote access to a technician device associated with the technician; sending, to the technician device, an access link to the device where the password was entered;, (Para. 26, Referring to FIG. 2, a flowchart illustrating the steps of a method and acts associated with a computer data signal in accordance with the present invention are shown. The method and/or computer program is initiated at 100 by a customer or user who attempts to logon or access a GUI at 102. Logon requires the user or an authorized field engineer to input electronically a client ID and an authentication code, such as a password, at a remote customer station or remote link with access to the GUI)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request 
Method claim 8 and computer readable medium 15 correspond to the method claimed in claim 1, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.
Regarding claim 15, Butler further teaches, A non-transitory, computer-readable medium, (Para. 36, Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data), containing instructions for dynamic live technical support, the instructions causing a processor to execute stages comprising, (Para. 36, computing system environment 100 typically includes at least one processing unit 102 and memory 104)
	
Regarding Claim 4, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 4 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.
Regarding claim 4, Butler further teaches, 
The system of claim 1, the stages further comprising: presenting information about the technician on the GUI, including rate information; displaying options on the GUI to accept or decline the technician; and based on receiving acceptance from the user device, sending the access link to the technician device, (Para. 59, with reference 
Method claim 11 and computer readable medium 18 correspond to the method claimed in claim 4, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 5, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 5 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.
Regarding claim 5, Butler further teaches
The system of claim 1, the stages further comprising initiating a communication window between the technician device and the device where the password is entered, allowing the technician and user to communicate with one another, (Para. 40, System 200 includes a web server 210, which is operable to manage communications between various service providers 260, 270, 275 and various service buyers 280, 290. The web server 210 may communicate with the various service providers 260, 270, 275 via a 

Method claim 12 correspond to the method claimed in claim 5, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.


Regarding Claim 6, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 6 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.
Regarding claim 6, Butler further teaches
The system of claim 1, the stages further comprising: based on a GUI selection at the user device, receiving an indication that the service request is needed for the second device;, 
 (Para. 32, illustrates a user interface of a service order creation wizard, in accordance with an embodiment of the present invention, Para. 54, With reference again to FIG. 4, block 422 involves presenting the buyer with a service order wizard. It should be appreciated that this may be achieved a number of ways. In one embodiment, this may be achieved by providing the user interface shown in FIG. 19, Para. 54, As shown, flowchart 422A involves requesting the buyer to provide a title for the service order (block 910); requesting the buyer to designate a primary server is 
 
Butler teaches all of the elements of the current invention except receiving a message from the second device in response to the user entering the password into an application on the second device; and sending, to the technician device, the access link to the second device.
Zhang teaches 
receiving a message from the second device in response to the user entering the password into an application on the second device; and sending, to the technician device, the access link to the second device, (Para. 26, Referring to FIG. 2, a flowchart illustrating the steps of a method and acts associated with a computer data signal in accordance with the present invention are shown. The method and/or computer program is initiated at 100 by a customer or user who attempts to logon or access a GUI at 102. Logon requires the user or an authorized field engineer to input electronically a client ID and an authentication code, such as a password, at a remote customer station or remote link with access to the GUI)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the service request fulfillment system of Butler to incorporate the teachings of Zhang to provide access to a user device. Doing so would allow an attempt to logon or access a GUI (See Para. 26 of Zhang).
Method claim 13 and computer readable medium 19 correspond to the method claimed in claim 6, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Regarding Claim 7, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 7 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.
Regarding claim 7, Butler further teaches
The system of claim 1, the stages further comprising displaying, on the technician device, a dashboard showing job history and technician rating, wherein recommending the technician includes comparing the service request to the job history and applying a ranking of technicians based on technician rating, (Para. 53, Periodically, it may be desirable to "refresh" a buyer's Preferred Provider Network by reallocating the service providers that are in the various tiers. It should be appreciated that this may be achieved in a number of ways. For example, FIG. 8 illustrates a flowchart 800 of reallocating service providers between multiple tiers, in accordance with various embodiments of the present invention. At block 810, the system determines costs associated with the service providers based on a cost function. The cost function may incorporate a number of factors, including but not limited to feedback scores from previous service orders, the service provider's frequency with which it requests to reschedule a service order, the frequency with which the service provider releases previously accepted work orders, etc, Para. 66, Once the service order has been 

Method claim 14 and computer readable medium 20 correspond to the method claimed in claim 7, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.


Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Butler, in view of Zhang, as applied to claim 1 above, and further in view of Kelly, (U.S. Pat. No. US 10062042), hereinafter Kelly.
Regarding Claim 2, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 2 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.	
Bulter and Zhang do not teach, but Kelly teaches 
The system of claim 1, wherein the service request identifies an operating system version, wherein the server matches the operating system version against the technician profile in selecting the technician, (Col. 2, L. 4-11, In contrast to the above-described conventional approaches to servicing an assembly line which may require significant amounts of time for service people to reach problematic points on the assembly line, improved techniques involve electronically assigning tasks to workers while the workers are distributed among different locations within a work area based on matching tasks to worker profiles, Col. 7, L. 1-11, Each worker profile 72 uniquely identifies a particular worker 40 and defines respective characteristics for that worker 40. For instance, in connection with the worker profile 72(1), the worker identifier field 100 stores a unique worker identifier identifying worker 40(3) (also see FIG. 1), the current location field 102 stores a location identifier indicating that worker 40(3) is currently at location 26(7), the experience level field 104 stores data indicating that worker 40(3) is a senior technician, the equipment and tools field 106 stores data indicating that worker 40(3) is fully provisioned with tools, and the certification and training field 108 stores data indicating that worker 40(3) possesses recent training in operating systems and power, and so on)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified fulfillment system of Butler to incorporate the teachings of Kelly to uniquely identify a particular worker. Doing so would uniquely identifies a particular worker 40 and defines respective characteristics (See Col. 6, L. 66-67 of Kelly).

Method claim 9 and computer readable medium 16 correspond to the method claimed in claim 2, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Butler, in view of Zhang, as applied to claim 1 above, and further in view of Brown, (U.S. Pub. No. US 20170169708), hereinafter Brown.
Regarding Claim 3, Butler and Zhang teach(es) all of the elements of the independent claim 1, upon which claim 3 depends, as indicated in the 35 U.S.C. § 103 rejection of claim 1 above.	
Bulter and Zhang do not teach, but Brown teaches 
The system of claim 1, the stages further comprising:  19Docket No.: FANTAZ.PT.01 providing an acceptance timer in which the selected technician can accept the service request; (Para. 136, the seeker/requester has a set time to accept the offer), and providing a grace period within which the technician can cancel acceptance of the service request, wherein canceling after the grace period causes the application to send a communication to the server that the server uses to deduct a score in the technician profile of the technician, (Para. 152, Third, it is acceptable for a seeker/requester to accept a pairing assignment and then "break-off" if they find a suitable spot on the way to the system identified parking spot. As long as the seeker/requester cancels the request when it is safe to do so and before the end of the grace period, they will not incur the full cost associated with a successful pairing request.)


Method claim 10 and computer readable medium 17 correspond to the method claimed in claim 3, and therefore claim limitations, including amended claim language, are similarly rejected under the same rationale used above, as being un-patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIERA J FLETCHER whose telephone number is (571)272-6509.  The examiner can normally be reached on M-Th/F 7:30am-5:00pm (Alternate Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/T.J.F./           Examiner, Art Unit 3623             
/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623